Exhibit 10.30

2013 SENIOR MANAGEMENT BONUS PLAN

A. CASH BONUS PLAN

All Imperva, Inc. (the “Company”) executive officers who do not otherwise
receive variable cash compensation (other than pursuant to the “Supplemental
Cash Bonus Plan” discussed in Section B below) will be eligible to participate
in the Cash Bonus Plan.

The cash bonus payable to eligible executive officers will be calculated
quarterly. At the end of each fiscal quarter, the quarterly revenues target and
the quarterly operating expenses target, each as provided in the Company’s
annual operating plan, will be compared to the Company’s actual quarterly
performance. The amount of the bonus payable with respect to each quarter is the
sum of the Quarterly Revenues Bonus and the Quarterly Operating Expenses Bonus,
each as defined below below.1

The “Quarterly Revenues Bonus” is equal to the Quarterly Bonus Amount specified
in the table below (at the end of this section), multiplied by 50%, multiplied
by the Quarterly Revenues Bonus Percentage, determined as follows:

 

Quarterly Revenues
Bonus Percentage

  

Percentage Achievement Relative to Quarterly Revenue

Target (in accordance with the Company’s internal operating plan)

100%    ³ 100% 90%    ³ 99% and < 100% 80%    ³ 98% and < 99% 70%    ³ 97% and <
98% 0%    < 97%

The “Quarterly Operating Expenses Bonus” is equal to the Quarterly Bonus Amount
specified in the table below (at the end of this section), multiplied by 50%,
multiplied by the Quarterly Operating Expenses Bonus Percentage, determined as
follows:

 

Quarterly Operating
Expenses Bonus
Percentage

  

Percentage of Expenses Relative to Quarterly Operating

Expenses Target (in accordance with the Company’s internal

operating plan)2

100%    £ 100% 90%    > 100% and < 101% 80%    ³ 101% and < 102% 70%    ³ 102%
and < 103% 0%    ³ 103%

 

1  For example, if the Company meets the quarterly revenues target and the
quarterly operating expenses target in the first quarter, the Chief Executive
Officer will receive a bonus for that quarter equal to ($62,500 × (50% × 100%))
+ ($62,500 × (50% × 100%)) = $62,500.

2  Expenses actually paid or accrued by the Company related to the payment of
commissions to the Company’s sales personnel above the 100% level allocated for
such expenses in the Company’s internal operating plan shall not be included as
expenses for purposes of this computation.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no cash bonus (neither a Quarterly Revenues
Bonus, nor a Quarterly Operating Expenses Bonus) will be payable under this Cash
Bonus Plan in any quarter to any eligible executive officer if (a) the Company
does not achieve at least 97% of its quarterly revenues target or (b) quarterly
operating expenses are more than 103% of the quarterly operating expenses
target.

In addition, to the extent that either the Quarterly Revenues Bonus Percentage
or the Quarterly Operating Expenses Bonus Percentage as determined in accordance
with the paragraphs above is less than 100%, then both the Quarterly Revenues
Bonus and the Quarterly Operating Expenses Bonus will be paid as if each such
percentage was achieved and paid at the average of the two percentages.

It is anticipated that each Quarterly Revenues Bonus and Quarterly Operating
Expenses Bonus, if any, will be paid to eligible executive officers promptly
following the determination of actual quarterly performance relative to the
quarterly revenues target and the quarterly operating expenses target for such
quarter, provided that the Compensation Committee has not determined to reduce
such bonus.

 

Executive Officer

   Quarterly Bonus Amount  

President and Chief Executive Officer

   $ 75,000   

Chief Financial Officer

   $ 28,125   

Chief Technology Officer

   $ 8,965   

SVP, Worldwide Marketing

   $ 17,500   

SVP and General Counsel

   $ 28,750   

SVP, Engineering

   $ 8,987   

VP, Human Resources

   $ 12,500   

B. SUPPLEMENTAL CASH BONUS PLAN

All of the Company’s executive officers, other than the Company’s Senior Vice
President of Worldwide Sales, will be eligible to participate in this
Supplemental Cash Bonus Plan.

The cash bonus payable to executive officers who are eligible for the
Supplemental Cash Bonus Plan will be calculated annually based on the Company’s
overachievement, if any, of its annual revenues target and its annual operating
income target3, each as provided in the Company’s annual operating plan. The
amount of the pool for the Supplemental Cash Bonus Plan (the “Aggregate
Supplemental Bonus Amount”) will equal (a) for each full percent above the
annual revenues target at the 100% level, 3.5% of the excess amount above such
annual revenues target, plus (b) for each full percent above the annual
operating income target at the 100% level, 3.5%

 

 

3 

The annual operating income target excludes stock-based compensation expenses
and amortization of intangibles, if any, but includes the impact of any bonuses
determined under the Cash Bonus Plan and the Supplemental Cash Bonus Plan. In
addition, expenses actually paid or accrued by the Company related to the
payment of commissions to the Company’s sales personnel above the 100% level
allocated for such expenses in the Company’s internal operating plan shall not
be included as expenses for purposes of this computation.

 

 

2



--------------------------------------------------------------------------------

of the excess amount above such annual operating income target. In the event
that the Company meets only an annual revenues target per-centum overachievement
but not an annual operating income at the same target overachievement
per-centum, or vice versa, then the Aggregate Supplemental Bonus Amount, if any,
will be determined based on the level at which both the revenues target and
operating income target have been overachieved.4 The amount of the supplemental
bonus payable to each eligible executive officer is the Aggregate Supplemental
Bonus Amount, multiplied by the Supplemental Bonus Percentage specified in the
table below. It is anticipated that the supplemental cash bonuses, if any, will
be paid promptly after the end of the fiscal year following the determination of
actual annual performance relative to the annual revenues target and the annual
operating income target, provided that the Compensation Committee has not
determined to reduce such bonus.

Notwithstanding the foregoing, no supplemental cash bonus will be payable to any
eligible executive officer if the Quarterly Revenues Bonus or the Quarterly
Operating Expenses Bonus is not payable in any quarter.

 

Executive Officer

   Supplemental Bonus Percentage  

President and Chief Executive Officer

     15.11 % 

Chief Financial Officer

     15.11 % 

Chief Technology Officer

     10.61 % 

SVP, Worldwide Marketing

     15.11 % 

SVP and General Counsel

     15.11 % 

SVP, Worldwide Business Operations

     8.42 % 

SVP, Engineering

     10.63 % 

VP, Human Resources

     9.91 % 

C. EQUITY BONUS PLAN

Company executive officers will be eligible to participate in an equity pool of
shares of common stock (in the form of options). The size of the equity pool
will be determined by the Compensation Committee in connection with the fiscal
year-end review, based on the number of executive officers participating, the
cumulative achievement of quarterly bookings and operating expenses targets
within the fiscal year and other factors. The Compensation Committee will
determine the maximum number of shares to be allocated to the Company’s Chief
Executive Officer and then the Compensation Committee, with input from the
Company’s Chief Executive Officer, will determine the allocation of the
remainder of the shares among the rest of the executive team. Such options will
vest according to standard vesting terms as determined by the Compensation
Committee.

 

 

4  For example, if the Company achieves 103% of the annual revenues target and
102% of the annual operating income target, the Aggregate Supplemental Bonus
Amount for the Supplemental Cash Bonus Plan will be equal to 7.0% of the amount
that the Company achieves in excess of the annual revenues target, plus 7.0% of
the amount that the Company achieves in excess of the annual operating income
target (including reflecting the impact of any bonuses determined under the Cash
Bonus Plan and the Supplemental Cash Bonus Plan).

 

3